Citation Nr: 0433947	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  98-05 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder or post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from May 1977 to October 1978.  
This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in January 
1998 and issued to the veteran in February 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision denied entitlement to 
service connection for bipolar disorder and PTSD.  The 
veteran timely disagreed in March 1998, and the RO issued a 
statement of the case (SOC) in April 1998.  The veteran 
submitted a timely substantive appeal later that same month.


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to assist has been met.

2.  The competent evidence of record shows that the veteran 
does not have a current diagnosis of PTSD.

3.  A bipolar disorder or other psychiatric disorder was not 
diagnosed until many years after the veteran's service 
separation.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
psychiatric disorder, to include PTSD or a bipolar disorder, 
are not met, nor may service connection be presumed.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she has a current psychiatric 
disorder as a result of her active military service.

I.  	Veterans Claims Assistance Act of 2000

During the course of this appeal, there was a change in the 
law pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Following 
the veteran's report that her experiences in service caused 
or aggravated her current psychiatric disorders, the RO 
sought the veteran's entire service personnel folder, 
including all administrative and non-clinical records, and 
sought a police report from the police department the veteran 
identified as having jurisdiction of an alleged stressor 
event.  Moreover, there is extensive VA post-service clinical 
evidence of record.  

The veteran's representative contends that further 
development is required regarding the veteran's contentions 
that she experienced sexual traumas in service.  However, 
since the evidence does not establish a current diagnosis of 
PTSD, further development to substantiate sexual trauma that 
the veteran contends was among the stressors that caused her 
PTSD would be fruitless.  Moreover, although a specific 
letter advising the veteran of the types of evidence which 
might substantiate a claim of personal sexual trauma was not 
issued, the veteran was clearly advised of the types of 
evidence which might substantiate her claim, by a March 2004 
supplemental statement of the case (SSOC) which included the 
full text of 38 C.F.R. § 3.304(f), as revised in March 2002.  
The veteran was provided with the complete list of types of 
evidence she might submit, including statements from others, 
evidence of behavior changes, and so forth.

Similarly, the veteran's representative contends that further 
efforts to substantiate a September 1978 stressor are 
required.  The veteran contends that she suffered a 
miscarriage in September 1978 as a result of that stressor.  
However, the medical evidence of record clearly establishes 
that the veteran was hospitalized with a diagnosis of 
possible miscarriage in August 1978, and the clinical 
evidence of record clearly describes the clinical 
circumstances leading to that hospitalization.  In the 
absence of a current diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125, substantiation of the alleged September 
1978 stress or would be fruitless.  

There is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claim that she 
experienced sexual assaults or other stress stores in service 
which caused PTSD would assist her in establishing her claim, 
in the absence of a medical diagnosis of PTSD in accordance 
with 38 C.F.R. § 4.125.  In the circumstances of this case, 
additional efforts to assist the veteran to establish those 
events in accordance with the VCAA would serve no useful 
purpose.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection, including the criteria for 
service connection for a chronic disease and for PTSD.  The 
discussions in the January 1998 rating decision, April 1998 
SOC, May 1998 SSOC, October 2000 development letter, October 
2000 SSOC, March 2001 development letter, February 2004 SSOC, 
and March 2004 SSOC have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought. 

In particular, the Board notes that the March 2001 letter 
specifically advised the veteran of the enactment of the 
VCAA, explained the specific bases for the denial of the 
claims for service connection for PTSD and a bipolar 
disorder, the evidence missing that would substantiate a 
claim for PTSD or a bipolar disorder, and advised the veteran 
to tell VA about any additional evidence or information that 
might substantiate the claims.  The March 2001 letter to the 
veteran also informed her of what information had been 
received, what evidence VA was responsible for obtaining, and 
what other evidence VA would attempt to obtain on the 
veteran's behalf.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, because the 
veteran's claim was submitted several years prior to 
enactment of the VCAA, a notice complying with the provisions 
of that act was not provided to the veteran prior to the 
initial unfavorable AOJ decision.  

However, the veteran has been provided with the complete text 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  This 
information has: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; (3) 
informed the claimant about the information and evidence the 
claimant is expected to provide; and (4) advised the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, by providing the complete text of 38 
C.F.R. § 3.159(b)(1).

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim for 
service connection for a psychiatric disorder at issue here.  

II.	Factual Background

The veteran's service medical records reflect she sought 
treatment several times in 1977, primarily for gynecologic 
care and for complaints of foot pain.  In January 1978, the 
veteran sought medical treatment on one occasion for 
complaints of nausea and vomiting.  In February 1978, the 
veteran was treated for an upper respiratory infection. 

In June 1978, the veteran was hospitalized for treatment of 
acute bronchitis and was released to duty, after an 
unremarkable hospital course, a few days later.  The veteran 
was also tested for tuberculosis, as she reported that a 
sibling had incurred tuberculosis.  The veteran's PPD 
(purified protein derivative) test (a test for antibodies to 
the organism which causes tuberculosis) was positive, but all 
other examinations, including radiologic examination of the 
chest and examination of the sputum, were negative.  

In July 1978, the veteran complained of nausea, headaches, 
and dizziness.  A pregnancy test conducted in July 1978 was 
positive.  On August 5, 1978, the veteran complained of 
diarrhea and abdominal pain.  She reported that the symptoms 
began the prior evening.  Lomotil was prescribed.  On August 
7, she returned, reporting diarrhea and spotting.  On August 
9, she reported that the Lomotil helped the diarrhea, but 
that she was still having spotting.  She was hospitalized.  
The summary of that August 1978 hospitalization reflects that 
the veteran complained of gastrointestinal distress with 
diarrhea for three days, and she complained of vaginal 
bleeding for three days.  The final diagnoses were 
dysfunctional uterine bleeding, possible incomplete 
miscarriage, treated with dilation and curettage (D&C).  

A service separation examination conducted in August 1978, 
subsequent to the veteran's hospitalization, discloses that 
no abnormalities were noted on physical examination.  The 
report of medical history prepared by the veteran disclosed 
that the veteran reported trouble sleeping, but the summary 
of medical history prepared by a medical professional 
discloses that the veteran reported she no longer had current 
sleep problems.  The veteran noted that she had been 
hospitalized twice in 1978, and the physician's summary noted 
that there were no problems subsequent to those 
hospitalizations.  

An outpatient treatment note dated in late September 1978 
reflects that the veteran complained of a "cold" of three 
days' duration.  The veteran's temperature was 100.4 degrees.  
The veteran's lungs were clear.  A diagnosis of acute 
respiratory disorder (ARD) was assigned, and an expectorant 
(Novahistine exp) was prescribed. 

In early October 1978, the veteran signed a statement 
indicating that there had been no change in her medical 
condition since her separation examination.

Additional records disclosed that the veteran was referred 
for disciplinary action because of frequent sick call in July 
1978.  The veteran had been identified for possible overseas 
duty.  The counseling record noted that the veteran had a 
dependent child.  Later that same month, a follow-up 
interview reflected that the veteran's mother, who had been 
caring for the veteran's child, had developed health problems 
and had relinquished custody of the child back to the 
veteran.  The veteran was having difficulty providing for 
childcare and obtaining off-post housing.  

In a July 1978 statement, a superior service member provided 
a statement indicating that the veteran was given some time 
off in order to allow her to move, but she did not use the 
time off for that purpose.  In August 1978, the veteran 
requested separation from the military because she was unable 
to obtain adequate childcare and the veteran's mother was no 
longer able to take care of the veteran's daughter.   

Post-service clinical records reflect that the veteran was 
admitted to a VA medical Center in October 1983 for treatment 
of left lower lobe pneumonia and irregular menses.  The 
report of a February 1984 VA examination discloses that the 
veteran complained of respiratory disorders.

In a statement submitted in July 1997, the veteran stated 
that she suffered a miscarriage in September 1978 when a 
roommate with whom she shared off-post housing set the 
apartment on fire, shot one of the other roommates, and hit 
the veteran on the back of her head with the gun.  

The clinical records of VA hospitalization in July 1997 for 
psychiatric treatment are devoid of evidence of assignment of 
a diagnosis of PTSD.  The report of VA examination conducted 
in August 1997 reflects that the veteran reported having 
psychiatric problems since a hospitalization in service for a 
nervous reaction after being hit on the head with a gun, and 
a diagnosis of PTSD.  The veteran reported that bipolar 
disorder was diagnosed in 1992.  The examiner noted that the 
veteran had not reported PTSD symptoms while hospitalized for 
treatment of her bipolar psychiatric disorder.  The veteran 
explained that she had not been asked about symptoms of PTSD 
and she did not report them because she had too many things 
to deal.  The examiner opined that, although the veteran 
reported that she had PTSD, the only symptoms currently 
observable were those of bipolar disorder.  The examiner 
concluded that the appropriate diagnoses were: bipolar 
disorder, severe and chronic, manic episode; PTSD, mild, 
chronic, masked, if present; and, poly-substance dependence.  

The reports of March 1998 and August 1998 VA hospitalizations 
reflect diagnoses of bipolar disorder and borderline 
personality disorder, as well as substance abuse, but are 
devoid of a diagnosis of PTSD or discussion of treatment of 
PTSD.  

In January 1999, the RO requested a copy of the police report 
from the police department which had jurisdiction at the 
location of the incident the veteran alleged occurred in 
September 1978.  By a February 1999 reply, that police 
department responded that their office did not have that 
report.

VA outpatient treatment notes dated in November 1999 reflect 
a diagnosis of bipolar disorder.  A November 1999 domiciliary 
assessment, based on history provided by the veteran, 
assigned diagnoses, in pertinent part, of bipolar disorder 
and PTSD.

The summary of VA hospitalization from December 2000 through 
January 2001 discloses that the assigned diagnoses, in 
pertinent part, were bipolar disorder, Type II, by history, 
substance-induced mood disorder, substance dependence, and 
borderline personality disorder.  A past psychiatric history 
including chronic PTSD was noted, based on the veteran's 
report of that diagnosis.

III.	Applicable law and regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
An award of service connection requires that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, to include psychoses, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  Where the record does not reflect that the veteran 
engaged in combat with the enemy under 38 U.S.C.A. § 1154(b), 
the veteran's assertions, standing alone, cannot as a matter 
of law provide evidence that an event claimed as a stressor 
actually occurred.  See Dizoglio v. Brown, 9 Vet. App. 169 
(1996).

These elements--a current disability, the incurrence or 
aggravation of an injury or disease during service, and a 
nexus, or causal relationship, between the in-service injury 
or disease and the current disability--must be established by 
evidence that is competent.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence establishing 
that the claimant currently has the claimed disability.  
Absent proof of a present disability there can be no valid 
claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

When all of the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.	Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  

With respect to element two, in-service incurrence, neither 
PTSD nor bipolar disorder was diagnosed in service.  Neither 
PTSD nor bipolar disorder may be presumed service-connected, 
because neither disorder is defined by statute or regulation 
as a chronic disorder which may be presumed service-connected 
if diagnosed within one year (or other applicable period) 
following service discharge.  Moreover, the evidence 
establishes that no psychiatric disorder was medically 
diagnosed until many years after the veteran's service 
discharge.  

With respect to element one, current disability, the 
preponderance of the competent evidence establishes that the 
claimed disability, PTSD, is not present.  The examiner who 
conducted VA examination in August 1997 concluded that the 
only observable symptoms present were symptoms of bipolar 
disorder.  Although the veteran provided a history of PTSD, 
the examiner stated that PTSD, if present, was masked.  The 
veteran reported to the VA examiner that she had been 
hospitalized in service for three days for a nervous reaction 
after she was hit on the head with a gun, but that report was 
clearly inaccurate.  Since the examiner made it clear that 
the diagnosis of PTSD was based solely on history provided by 
the veteran, and the record establishes that the history 
provided by the veteran was inaccurate, the August 1997 VA 
examination report establishes that no current disability due 
to the claimed disorder, PTSD, was present.  See Reonal v. 
Brown, 5 Vet. App. 458, 494-95 (1993).

As noted in the factual background, VA clinical records 
include several references to a "diagnosis" of PTSD.  
However, the Board finds that each of the references to PTSD 
appear to be based on the veteran's history as provided by 
the veteran, and not on the veteran's actual treatment 
records.  Id. (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon an 
inaccurate factual premise or history as related by the 
veteran).  The Board observes that there is no evidence that 
these providers reviewed the veteran's service medical 
records or post-service records of psychotic treatment.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by any additional 
medical comment, does not constitute competent medical 
evidence).  

For example, although the summary of a VA Domiciliary stay 
from April 2000 to July 2000 lists PTSD as a diagnosis, that 
summary includes a notation that the diagnosis was based on 
the veteran's report of her psychiatric diagnosis had her 
report of a history of PTSD to the physician who assessed her 
for admission to the domiciliary in November 1999.  That 
physician did not explain the basis of the assignment of a 
diagnosis of PTSD, other than the veteran's report, and did 
not indicate that he observed any symptoms of PTSD, nor did 
he indicate that the veteran reported any symptoms of PTSD, 
although he did discuss the veteran's report of sexual abuse 
beginning at age 6.  See also Wood v. Derwinski, 1 Vet. App. 
190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  

The November 1999 examination report, if considered to 
support a diagnosis of PTSD, would still be unfavorable to 
the veteran's claim, since the examiner's discussion of 
sexual abuse beginning during childhood and substance use, 
including heroin and alcohol at age 13, would indicate that 
the veteran incurred significant stressors prior to her 
military service.

The July 2000 domiciliary summary notes that the veteran was 
being considered for admission to a PTSD program.  However, 
the veteran herself states that her domiciliary counselor put 
her on the waiting list for a PTSD program, but her treating 
psychiatrist, Dr. R., told her that the class was "not for 
me."  The numerous VA clinical records associated with the 
claims file are devoid of evidence that the veteran was ever 
treated for PTSD, although the records clearly reflect that 
the veteran has received ongoing treatment for a bipolar 
disorder.  

The competent evidence of record, including the August 1997 
VA examination, the November 1999 evaluation by a treating 
provider, and the March 1998, August 1998, December 2000 to 
January 2001 VA inpatient treatment records are against a 
finding that the veteran has a clear medical diagnosis of 
PTSD in conformity with DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition).  See 38 C.F.R. § 4.125 (2004).
 
The preponderance of the evidence is against a finding that 
the veteran has PTSD.  There is not such a state of equipoise 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable determination as to this issue.  
See 38 U.S.C.A. § 5107(b).

In the absence of medical evidence that the veteran currently 
has a disability due to PTSD, service connection for PTSD 
cannot be granted.  Brammer, supra; Rabideau, supra.  
Accordingly, it would be fruitless to remand the claim for 
further development of any alleged stressor or sexual assault 
or trauma.

The Board has also considered the veteran's contention that 
she first manifested bipolar disorder in service, and never 
"felt right" again after service, even though bipolar 
disorder was not diagnosed until 1992, when nearly 15 years 
had elapsed following her separation from service.  However, 
the veteran's service medical records are devoid of medical 
diagnosis of a psychiatric disorder.  The post-service 
clinical records reflect that the veteran bipolar disorder 
was not diagnosed until nearly 15 years had elapsed after the 
veteran's service discharge.  Moreover, the post-service 
evidence reflects that the veteran was admitted for VA 
hospitalization in 1983 and was afforded VA examination in 
February 1984, but no complaints related to a psychiatric 
disorder and no diagnosis of any psychiatric disorder was 
noted.  

The Board also notes that the veteran reiterated, in 
statements submitted in July 1997, in March 1998, in May 
1998, in August 1998, October 1999, and in September 2000, 
that her psychiatric problems began in service following an 
incident in September 1978 when she was hit on the head with 
a gun and subsequently suffered a miscarriage.  However, the 
veteran's account of this occurrence is contradicted by the 
evidence of record.  The medical evidence establishes that 
the veteran was hospitalized in August 1978, following 
abdominal cramping, diarrhea, and vaginal spotting for three 
days.  Although these clinical records confirm that it was 
suspected that the veteran had a miscarriage, and the veteran 
underwent D&C during that hospitalization, the clinical 
records are devoid of any report of a head injury, a blow to 
the head, or any trauma prior to the hospitalization.  

The Board has considered whether the veteran should be 
afforded a VA examination for the express purpose of 
determining whether there is a nexus between any current 
psychiatric disability, to include bipolar disorder, and the 
veteran's service.  

In the complete absence of any evidence of bipolar disorder 
or other psychiatric disability in service, and no evidence 
of a bipolar psychiatric disability for many years after 
service, and given the contradictions between the objective 
evidence of record and the veteran's assertions as to the 
incident in service which caused her to have a psychiatric 
disorder in service and chronically thereafter, there is no 
reasonable possibility that a VA examination would provide 
information of probative value in the matter of a 
relationship between current psychiatric disability and 
service.  

There is simply nothing in service or in the immediate post 
service years that would support any opinion relating current 
psychiatric disability, and any opinion to such effect would 
be based on mere speculation.  Accordingly, the Board finds 
that an examination addressing the etiology of the veteran's 
bipolar disorder is not "necessary" under the provisions of 
38 U.S.C.A. § 5103A(d).  The appeal for service connection 
for a psychiatric disorder must be denied.



ORDER

The appeal for service connection for a psychiatric disorder, 
to include bipolar disorder or PTSD, is denied.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


